Exhibit 10.2



THIS ADDENDUM TO THAT CERTAIN FINDER’S AGREEMENT DATED THE 5th DAY OF JANUARY,
2009.



BETWEEN:



QUADRA PROJECTS INC. a body corporate incorporated in Nevada having an office
at #200-245 East Liberty Street Reno, Nevada, USA 89501
(hereinafter referred to as “QUADRA” )

OF THE FIRST PART



AND



MAGNUM GROUP INTERNATIONAL INC., a body corporate incorporated in the Belize,
having an office at No.5 New Road, P.O. Box 388, Belize City Belize
(hereinafter referred to as the “FINDER” )

OF THE SECOND PART

WHEREAS the FINDER and QUADRA have signed a Finder’s Agreement dated the 5th day
of January 2009.

AND WHEREAS the FINDER and QUADRA desire to amend certain terms of that certain
Finder’s Agreement.

AND WHEREAS the FINDER has sourced a leading edge, patented pyrolysis Energy
Conversion and Waste Disposal System ( the “System” ) , which is a non polluting
energy conversion and waste disposal system designed to convert organic waste to
fuel and valuable byproducts such as fuel oil, activated carbon, fertilizer,
producing no air pollution or ash to be land filled. It is designed to answer
the global challenge of waste management of MSW (Municipal Solid Waste), which
includes petrochemical compounds such as plastic waste, green waste, coal and
tires while providing high recycled-content products and usable forms of power.

AND WHEREAS the Inventor of the System has assigned and transferred all his
right, title and interest in the Invention and the said Energy Conversion and
Waste Disposal Systems technology, by a Technology Purchase Agreement dated the
1st day of April 2009, to Quadra Marketing Corp., which will assign the
following patent issued in Taiwan bearing Patent Number 285138 and the patent
applications pending in the United States Patent and Trade Mark Office as file
numbers US-2007-0231037-A1 and US-2007-0231224-A1 and the Patent Office in the
Republic of China as file Numbers 200610066757.9 and 200610072434.8 to QUADRA
ENERGY SYSTEMS INC., a wholly owned company of QUADRA.

AND WHEREAS the FINDER shall source financing on a best efforts basis, for the
sale and operation of pyrolysis plants ( through Joint ventures or wholly owned
) worldwide, and as well, market the Energy Conversion Waste Disposal System
internationally on behalf of QUADRA.

--------------------------------------------------------------------------------

NOW THEREFORE WITNESSETH in consideration of the mutual covenants and other good
and valuable consideration, QUADRA and the FINDER agree as follows:

1. That QUADRA shall pay to the FINDER a Finder’s Fee equivalent to Ten Per Cent
(10%) of:

(a)      net proceeds from sales of the plants;   (b)      net revenues before
income tax ( from commercial or joint venture operations ) earned by QUADRA for
each quarter, as set out in QUADRA’s consolidated financial statement reviewed
by QUADRA’s auditors in accordance with the generally accepted accounting
principles (“GAAP”) of the United States of America.  

2. The Finder’s Fee is payable 5 business days after every quarter. In the event
that QUADRA has generated a net loss for a particular quarter, the net loss
cannot be applied to any other income generating quarter.

3. The Finder’s Fee is for a term of Fifteen (15) years, which term shall
commence the date the first pyrolysis plant is sold or QUADRA commences
commercial production and generates revenue.

4. The Finder’s Fee can be negotiated again between the parties after the
expiration of one year from the date of this Addendum Agreement.

5. A the sum of $150,000 USD shall be paid by QUADRA to the FINDER within 60
days from the signing of this Addendum.

6. (a) The terms and conditions of the FINDER’S AGREEMENT dated the 5th of
January 2009 and entered into by QUADRA and the FINDER shall remain in full
force and effect and remain unchanged except where the terms of the FINDER’s
AGREEMENT are inconsistent with the terms of this Addendum Agreement.

     (b) This Addendum Agreement may only be cancelled before its maturity if
and when both parties agree in writing to the effect.

7. Delivery of an executed copy of these resolutions by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of these resolutions on
the date set forth below.

IN WITNESS WHEREOF QUADRA and THE FINDER have signed this Addendum Agreement
this 13th day of April 2009.

  QUADRA PROJECTS INC.  MAGNUM GROUP INTERNATIONAL     Per:  Per:
                                                                      
                                                                                
President          President


--------------------------------------------------------------------------------